Title: From John Adams to François Adriaan Van der Kemp, 30 May 1821
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Montezillo May 30 1821

In Answer to your kind favour of the 21st. I have had a very feeble Winter and am Still afflicted with paines and Imbecilities which render it very difficult to take the exercise necessary for my health.
J. Q.s Report must speak for itself. I am not a Judge of it: but Farrar who is, and who has read it with care Speaks well of it. If a Reviewer can be found in France or England to tear it to pieces and discover flaws in it they will be exhibited in all their deformity. At least it is a monument of Patience perseverance and Industry. But not greater than yours in your Translations of black letters & Dutch Records.
The Elliots are so hapy that you cannot wonder at a little temporary Indolence. William is married to Miss Bradford, Norton to one of the Daughters. Tickenor is soon to have another. I rejoice that they have all taken that good part which Shall not be taken away from them. I rejoice too that Men of Letters begin to be wise. The Litterati have been too inattentive to the main Chance. Nevertheless there is Some danger that Prosperity will make them too happy for hard Study. Wealth is a wonderful Slackener of the Nerves. Let him mount breaches who has ne’er a Groat.
Pray! What is your Vision of the Condition of Mankind for a Century to come? I See, or at least I fear a Succession of national and civil Wars in Europe. Oh! I hope not in America.
With this Simple question, as nature compells me to be penurious of Words, I must conclude with repeated Assurances of the Frienship of
John Adams